The court is of opinion that there was evidence sufficient to sustain the verdict, from defendant's ownership, occupancy, and apparent control of the property; evidence tending to show selling in the absence of her husband, and her own admissions.
There was no error in refusing to charge as requested.
The defendant may be guilty of illegally keeping liquor for sale, even though the title to the liquors sold was in another.
The testimony of the defendant shows that she owned the property; that she had the key to the place where the liquors were stored; that the furniture was hers; and she testified that her husband owned the liquors. A ruling, therefore, as to presumption of ownership by her husband was immaterial.
The fact that in a proceeding for forfeiture of the liquors the husband had been summoned but did not appear as claimant would furnish no implication or ground of defence in this case.
The only exception to evidence as shown in the record was to a question apparently calling for a conversation with the defendant. The witness stated what he said to her, but no reply was given. If this was error, which we cannot determine *Page 131 
from the record, it was harmless and is no ground for a new trial.
Petition for new trial denied.